Exhibit 10.2

 

 

INTERCREDITOR AGREEMENT

dated as of

April 10, 2008

among

TX ENERGY SERVICES, LLC, C.C. FORBES, LLC

and SUPERIOR TUBING TESTERS, LLC,

as the Borrowers

FORBES ENERGY SERVICES LLC,

as the Company

certain Subsidiaries of the Company party hereto

CITIBANK, N.A.,

as First Priority Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Priority Agent

 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
FEBRUARY 12, 2008, AMONG FORBES ENERGY SERVICES LLC, CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY THERETO, FORBES ENERGY CAPITAL INC. AND WELLS FARGO
BANK, NATIONAL ASSOCIATION, AS TRUSTEE AND COLLATERAL AGENT, (B) THE CREDIT
AGREEMENT DATED AS OF APRIL 10, 2008, AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME, AMONG TX ENERGY SERVICES, LLC, C.C.
FORBES, LLC AND SUPERIOR TUBING TESTERS LLC, CERTAIN SUBSIDIARIES OF FORBES
ENERGY SERVICES LLC FROM TIME TO TIME PARTY THERETO, AND CITIBANK, N.A., (C) THE
OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT AND (D) THE OTHER
COLLATERAL AGREEMENTS REFERRED TO IN SUCH INDENTURE.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I DEFINITIONS

   2

SECTION 1.01.

  Certain Defined Terms.    2

SECTION 1.02.

  Other Defined Terms.    2

SECTION 1.03.

  Terms Generally.    7

ARTICLE II LIEN PRIORITIES

   8

SECTION 2.01.

  Relative Priorities.    8

SECTION 2.02.

  Prohibition on Contesting Liens.    8

SECTION 2.03.

  No New Liens.    8

SECTION 2.04.

  Similar Collateral.    9

ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

   9

SECTION 3.01.

  Exercise of Rights and Remedies; Option to Purchase.    9

SECTION 3.02.

  No Interference.    11

SECTION 3.03.

  Rights as Unsecured Creditors.    13

SECTION 3.04.

  Automatic Release of Second Priority Liens.    13

SECTION 3.05.

  Automatic Release of First Priority Liens.    14

SECTION 3.06.

  Insurance and Condemnation Awards.    14

SECTION 3.07.

  Notification of Release of Collateral.    15

ARTICLE IV PAYMENTS

   15

SECTION 4.01.

  Application of Proceeds.    15

SECTION 4.02.

  Payment Over.    15

SECTION 4.03.

  Certain Agreements with Respect to Unenforceable Liens.    16

ARTICLE V BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

   16

ARTICLE VI INSOLVENCY OR LIQUIDATION PROCEEDINGS

   17

SECTION 6.01.

  Finance and Sale Matters.    17

SECTION 6.02.

  Relief from the Automatic Stay.    19

SECTION 6.03.

  Reorganization Securities.    19

SECTION 6.04.

  Post-Petition Interest.    19

SECTION 6.05.

  Certain Waivers by the Second Priority Secured Parties.    20

SECTION 6.06.

  Certain Voting Matters.    20

ARTICLE VII OTHER AGREEMENTS

   20

SECTION 7.01.

  Matters Relating to Debt Documents.    20

SECTION 7.02.

  Effect of Refinancing of Indebtedness under First Priority Debt Documents.   
21

 

i



--------------------------------------------------------------------------------

SECTION 7.03.

  No Waiver by First Priority Secured Party.    21

SECTION 7.04.

  Reinstatement.    22

SECTION 7.05.

  Authorization of Collateral Agents.    22

SECTION 7.06.

  Further Assurances.    22

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

   22

SECTION 8.01.

  Representations and Warranties of Each Party.    22

SECTION 8.02.

  Representations and Warranties of Each Collateral Agent.    23

ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

   23

SECTION 9.01.

  No Reliance; Information.    23

SECTION 9.02.

  No Warranties or Liability.    23

SECTION 9.03.

  Obligations Absolute.    24

ARTICLE X MISCELLANEOUS

   25

SECTION 10.01.

  Notices.    25

SECTION 10.02.

  Conflicts.    25

SECTION 10.03.

  Effectiveness; Survival; Termination.    25

SECTION 10.04.

  Severability.    26

SECTION 10.05.

  Amendments; Waivers.    26

SECTION 10.06.

  Postponement of Subrogation.    26

SECTION 10.07.

  Applicable Law; Jurisdiction; Consent to Service of Process.    27

SECTION 10.08.

  Waiver of Jury Trial.    27

SECTION 10.09.

  Parties in Interest.    27

SECTION 10.10.

  Specific Performance.    28

SECTION 10.11.

  Headings.    28

SECTION 10.12.

  Counterparts.    28

SECTION 10.13.

  Provisions Solely to Define Relative Rights.    28

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of April 10, 2008 (this “Agreement”) among TX
ENERGY SERVICES, LLC, a Delaware limited liability company (“TX Energy”), C.C.
FORBES, LLC, a Delaware limited liability company (“C.C. Forbes”), and SUPERIOR
TUBING TESTERS, LLC, (“Superior”) (TX Energy, C.C. Forbes and Superior
collectively, the “Borrowers” and individually a “Borrower”), FORBES ENERGY
SERVICES LLC, a Delaware limited liability company (the “Company”), the
Subsidiaries of the Company party hereto, CITIBANK, N.A., a national
association, as the First Priority Secured Party (as defined below) (in such
capacity, the “First Priority Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent for the Second Priority Secured Parties (as
defined below) (in such capacity, the “Second Priority Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement dated as of April 10, 2008 (as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, the “First Priority Debt Agreement”) among the
Borrowers, the Company, certain of the Company’s subsidiaries, the lenders from
time to time party thereto (the “First Priority Creditor”) and the First
Priority Agent, (b) the Indenture dated as of February 12, 2008 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “Second Priority Debt Agreement” and, together with
the First Priority Debt Agreement, the “Debt Agreements”) among the Company,
Forbes Energy Capital Inc., a Delaware corporation (“Co-Issuer”, and together
with the Company, collectively the “Issuers”), certain of the Company’s
subsidiaries, Wells Fargo Bank, National Association, as Trustee (in such
capacity, the “Second Priority Trustee”) and the Second Priority Agent, (c) the
First Lien Security Agreement dated as of April 10, 2008 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “First Priority Security Agreement”) among the
Borrowers, the Company and the First Priority Agent, (d) the Second Lien
Security Agreement dated as of February 12, 2008 (as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof, the “Second Priority Security Agreement”) among the Issuers, certain of
the Company’s subsidiaries and the Second Priority Agent, (e) the other Loan
Documents as defined, and referred to, in the First Priority Debt Agreement and
(f) the other Collateral Agreements as defined, and referred to, in the Second
Priority Debt Agreement.

RECITALS

A. The First Priority Creditor has agreed to make loans and other extensions of
credit to the Company pursuant to the First Priority Debt Agreement on the
condition, among others, that the First Priority Claims (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) shall be secured by
first priority Liens on, and security interests in, the Collateral.

B. The Second Priority Creditors have agreed to purchase and/or hold the Notes
issued by the Issuers, from time to time pursuant to the Second Priority Debt
Agreement on the condition, among others, that the Second Priority Claims shall
be secured by second priority Liens on, and security interests in, the
Collateral.

 

INTERCREDITOR AGREEMENT – Page 1



--------------------------------------------------------------------------------

C. The Debt Agreements require, among other things, that the parties thereto set
forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall, except to the extent the context
otherwise requires, have the meanings set forth in the Second Priority Debt
Agreement (as in effect on the date hereof) or the Second Priority Security
Agreement (as in effect on the date hereof), as applicable.

SECTION 1.02. Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Capital Stock” shall mean:

(1) in case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a person or entity the
right to receive a share of the profits and losses of, or distributions of
assets of, another person or entity that has issued such interest or
participation.

“Collateral” shall mean, collectively, all “Collateral”, as defined in each of
the First Priority Debt Agreement or any other First Priority Debt Document and
the Second Priority Debt Agreement or any other Second Priority Debt Document.

“Collateral Agents” shall mean the First Priority Agent and the Second Priority
Agent.

“Company” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.

 

INTERCREDITOR AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Debt Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Debt Documents” shall mean the First Priority Debt Documents and the Second
Priority Debt Documents.

“DIP Financing” shall have the meaning assigned to such term in Section 6.01(a).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a).

“Discharge of First Priority Claims” shall mean, subject to Sections 7.02 and
7.04, (a) payment in full in cash of the principal of and interest (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such Insolvency or
Liquidation Proceeding) and premium, if any, on all Indebtedness then
outstanding under the First Priority Debt Documents to the extent constituting
First Priority Claims, (b) payment in full in cash of all other First Priority
Claims that are then due and payable, (c) cancellation of or the entry into
arrangements satisfactory to the First Priority Agent and the Issuing Bank with
respect to all Letters of Credit issued and outstanding under the First Priority
Debt Agreement and (d) termination or expiration of all commitments to lend and
all obligations to issue or extend Letters of Credit under the First Priority
Debt Agreement.

“Discharge of Second Priority Claims” shall mean, subject to Section 7.04,
(a) payment in full in cash of the principal of and interest (including interest
accruing during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness then outstanding under the
Second Priority Debt Documents to the extent constituting Second Priority
Claims, (b) payment in full of all First Priority Claims acquired by the Second
Priority Agent and/or any of the Second Priority Secured Parties as contemplated
by Section 10.06 hereof, and (c) payment in full in cash of all other Second
Priority Claims that are then due and payable.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“First Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“First Priority Claims” shall mean, when determined, (i) all Indebtedness under
the First Priority Debt Agreement permitted pursuant to clause (i) of the
definition of “Permitted Debt” in the Second Priority Debt Agreement, and all
Obligations (other than principal) related to such Indebtedness and owing under
the documents relating to such Indebtedness and (ii) all Hedging Obligations
permitted under such First Priority Debt Agreement and secured by the First
Priority Liens.

“First Priority Collateral” shall mean all “Collateral”, as defined in the First
Priority Debt Agreement or any other First Priority Debt Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any First Priority Claims.

 

INTERCREDITOR AGREEMENT – Page 3



--------------------------------------------------------------------------------

“First Priority Creditor” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Priority Debt Documents” shall mean the “Loan Documents”, as defined in
the First Priority Debt Agreement.

“First Priority Liens” shall mean all Liens on the First Priority Collateral to
the extent such Liens secure the First Priority Claims, whether created under
the First Priority Security Documents or acquired by possession, statute
(including any judgment lien), operation of law, subrogation or otherwise.

“First Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which a Lien on real
property is granted by any Grantor to secure any First Priority Claims or under
which rights or remedies with respect to any such Lien are governed.

“First Priority Secured Party” shall mean, at any time, (a) the First Priority
Creditor, (b) the First Priority Agent, (c) each other Person to whom any of the
First Priority Claims is owed (including any Affiliate of a First Priority
Creditor to whom any First Priority Claims of the type described in clause
(ii) of the definition thereof is owed) and (d) the successors and assigns of
each of the foregoing.

“First Priority Security Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Priority Security Documents” shall mean the First Priority Debt
Agreement, the First Priority Mortgages, the First Priority Security Agreement
and any other agreement, document or instrument pursuant to which a Lien is
granted by any Grantor to secure any First Priority Claims or under which rights
or remedies with respect to any such Lien are governed.

“Grantors” shall mean each of the Borrowers, the Company, the Co-Issuer and each
other Subsidiary of the Company or any New Parent that shall have created or
purported to create any First Priority Lien or Second Priority Lien on all or
any part of its assets to secure any First Priority Claims or any Second
Priority Claims.

“Guarantors” shall mean, collectively, the Company, the Co-Issuer and any New
Parent and each other Subsidiary of the Company or any New Parent (other than
the Borrowers) that shall have guaranteed any First Priority Claims or any
Second Priority Claims, whether by executing and delivering the applicable Debt
Agreement, or a separate guaranty thereof, or a supplement thereto, or
otherwise.

“Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness”, as defined in the First Priority Debt Agreement or the Second
Priority Debt Agreement, as applicable.

 

INTERCREDITOR AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.

“Inventory” means, with respect to any Grantor, all of such Grantor’s now owned
or hereafter acquired right, title, and interest with respect to inventory,
including goods held for sale or lease or to be furnished under a contract of
service, goods that are leased by such Grantor as lessor, goods that are
furnished by such Grantor under a contract of service, and raw materials, work
in process, or materials used or consumed in such Grantor’s business.

“Letter of Credit” shall have the meaning assigned to such term in the First
Priority Debt Agreement.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction other
than a precautionary financing statement not intended as a security agreement.

“Liquidation Sale” shall mean a so-called bulk sale, liquidation sale or “going
out of business sale” conducted either by any Secured Party or a Grantor in
respect to all or a substantial portion of such Grantor’s Collateral following
the occurrence and during the continuance of an Event of Default under, and as
defined in, either the First Priority Debt Documents or Second Priority Debt
Documents.

“New First Priority Agent” shall have the meaning assigned to such term in
Section 7.02.

“New First Priority Claims” shall have the meaning assigned to such term in
Section 7.02.

“New First Priority Debt Documents” shall have the meaning assigned to such term
in Section 7.02.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure (including by the amendment and restatement of any instrument
or agreement evidencing such Indebtedness) or replace or to issue other
Indebtedness in exchange or replacement for, such Indebtedness, in whole or in
part. “Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.

 

INTERCREDITOR AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Release” shall have the meaning assigned to such term in Section 3.04.

“Second Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Second Priority Claims” shall mean the obligations of the Borrowers and the
Guarantors under or with respect to (i) the Second Priority Debt Agreement,
(ii) the promissory notes from time to time issued under the Second Priority
Debt Agreement, (iii) any guaranty by a Guarantor of the Second Priority Debt
Agreement or such promissory notes, or (iv) any other Second Priority Debt
Document.

“Second Priority Collateral” shall mean all “Collateral”, as defined in any
Second Priority Debt Document, and any other assets of any Grantor now or at any
time hereafter subject to Liens which secure, but only to the extent securing,
any Second Priority Claims.

“Second Priority Creditors” shall mean the “Holders”, as defined in the Second
Priority Debt Agreement.

“Second Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Priority Debt Documents” shall mean the “Indenture Documents”, as
defined in the Second Priority Debt Agreement.

“Second Priority Liens” shall mean (i) the Liens on the Second Priority
Collateral in favor of the Second Priority Secured Parties as set forth on
Schedule 1 attached hereto and (ii) all other Liens on the Second Priority
Collateral securing the Second Priority Claims, whether created under the Second
Priority Security Documents or acquired by possession, statute (including any
judgment lien), operation of law, subrogation or otherwise.

“Second Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which any Lien on real
property is granted by any Grantor to secure any Second Priority Claims or under
which rights or remedies with respect to any such Lien are governed.

“Second Priority Permitted Actions” shall have the meaning assigned to such term
in Section 3.01(a).

“Second Priority Secured Parties” shall mean, at any time, (a) the Second
Priority Creditors, (b) the Second Priority Trustee, (c) the Second Priority
Agent, (d) each other Person to whom any of the Second Priority Claims
(including indemnification obligations) is owed and (e) the successors and
assigns of each of the foregoing.

“Second Priority Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

 

INTERCREDITOR AGREEMENT – Page 6



--------------------------------------------------------------------------------

“Second Priority Security Documents” shall mean the “Collateral Agreements”, as
defined in the Second Priority Debt Agreement, including the Second Priority
Mortgages and the Second Priority Security Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor to
secure any Second Priority Claims or under which rights or remedies with respect
to any such Lien are governed.

“Secured Parties” shall mean, as the context may require, the First Priority
Secured Party and/or the Second Priority Secured Parties.

“Security Documents” shall mean the First Priority Security Documents and the
Second Priority Security Documents.

“Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a).

“Subsidiary” means:

(1) any corporation, association or other business entity (other than a
partnership) of which more than 50% of the total voting power (without regard to
the occurrence of any contingency) of Capital Stock is at the time owned or
controlled, directly or through another Subsidiary, by the Company or any New
Parent, or one or more of the other Subsidiaries of the Company or any New
Parent (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is the Company or any New Parent, or a Subsidiary of the Company or any
New Parent, (b) the only general partners of which are the Company, any New
Parent or one or more Subsidiaries of the Company or any New Parent(or any
combination thereof), or (c) as to which the Company, any New Parent and their
Subsidiaries are entitled to receive more than 50% of the assets of such
partnership upon its dissolution.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to a Borrower or any other Grantor shall be construed to include such
Borrower or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for such Borrower or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding or Liquidation Sale, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be

 

INTERCREDITOR AGREEMENT – Page 7



--------------------------------------------------------------------------------

construed to refer to Articles or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE II

Lien Priorities

SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Debt
Document or any other circumstance whatsoever, each Collateral Agent, for itself
and on behalf of the Secured Parties on whose behalf it acts in such capacity
therefor, hereby agrees that, so long as the Discharge of First Priority Claims
has not occurred, (i) any First Priority Lien on any Collateral now or hereafter
held by or for the benefit of any First Priority Secured Party shall be senior
in right, priority, operation, effect and all other respects to any and all
Second Priority Liens on any Collateral and (ii) any Second Priority Lien on any
Collateral now or hereafter held by or for the benefit of any Second Priority
Secured Party shall be junior and subordinate in right, priority, operation,
effect and all other respects to any and all First Priority Liens on any
Collateral.

SECTION 2.02. Prohibition on Contesting Liens. Each Collateral Agent, for itself
and on behalf of the other Secured Parties on whose behalf it acts in such
capacity therefor, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Second Priority Lien or any First Priority Lien, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any other Secured Party
to enforce this Agreement to the extent provided hereby.

SECTION 2.03. No New Liens. The parties hereto agree that, so long as the
Discharge of First Priority Claims has not occurred, none of the Grantors shall,
nor shall any Grantor permit any of its Subsidiaries to, (i) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Priority Claim
unless it has granted, or substantially concurrently therewith grants, a Lien on
such asset of such Grantor to secure the First Priority Claims or (ii) grant or
permit any additional Liens on any asset of a Grantor to secure any First
Priority Claims unless it has granted, or substantially concurrently therewith
grants, a Lien on such asset of a Grantor to secure the Second Priority Claims,
with each such Lien to be subject to the provisions of this Agreement. To the
extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the First Priority Agent or the other First Priority Secured Party,
the Second Priority Agent agrees, for itself and on behalf of the other Second
Priority Secured Parties, that any amounts received by or distributed to any
Second Priority Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.03 shall be subject to Section 4.02.

 

INTERCREDITOR AGREEMENT – Page 8



--------------------------------------------------------------------------------

SECTION 2.04. Similar Collateral. The parties hereto acknowledge and agree that
it is their intention that the First Priority Collateral and the Second Priority
Collateral be identical. In furtherance of the foregoing, the parties hereto
agree to cooperate in good faith in order to determine, upon any reasonable
request by the First Priority Agent or the Second Priority Agent, the specific
assets included in the First Priority Collateral and the Second Priority
Collateral, the steps taken to perfect the First Priority Liens and the Second
Priority Liens thereon and the identity of the respective parties obligated
under the First Priority Debt Documents and the Second Priority Debt Documents
in respect of the First Priority Claims and the Second Priority Claims,
respectively.

ARTICLE III

Enforcement of Rights; Matters Relating to Collateral

SECTION 3.01. Exercise of Rights and Remedies; Option to Purchase. (a) So long
as the Discharge of First Priority Claims has not occurred, whether or not any
Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced, the
First Priority Agent and the other First Priority Secured Party shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding or Liquidation Sale), in
each case, without any consultation with or the consent of the Second Priority
Agent or any other Second Priority Secured Party; provided that, notwithstanding
the foregoing, (i) in any Insolvency or Liquidation Proceeding, the Second
Priority Agent may file a proof of claim or statement of interest with respect
to the Second Priority Claims; (ii) the Second Priority Agent may take any
action to preserve or protect the validity and enforceability of the Second
Priority Liens, provided that no such action is (A) adverse to the First
Priority Liens or the rights of the First Priority Agent or any other First
Priority Secured Party to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of this Agreement, including the automatic release
of Second Priority Liens provided in Section 3.04; (iii) the Second Priority
Secured Parties may file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Collateral or
otherwise make any agreements or file any motions pertaining to the Second
Priority Claims, in each case, to the extent not inconsistent with the terms of
this Agreement; (iv) the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors, as provided in Section 3.03; (v) if the First
Priority Claims are accelerated, the Second Priority Secured Parties may
accelerate the Second Priority Claims; and (vi) subject to Section 3.02, the
Second Priority Agent and the other Second Priority Secured Parties may enforce
any of their rights and exercise any of their remedies with respect to the
Collateral after the termination of the Standstill Period (the actions described
in this proviso being referred to herein as the “Second Priority Permitted
Actions”). Except for the Second Priority Permitted Actions, unless and until
the Discharge of First Priority Claims has occurred, the sole right of the
Second Priority Agent and the other Second Priority Secured Parties with respect
to the Collateral shall be to receive the proceeds of the Collateral, if any,
remaining after the Discharge of First Priority Claims has occurred and in
accordance with the Second Priority Debt Documents and applicable law.

 

INTERCREDITOR AGREEMENT – Page 9



--------------------------------------------------------------------------------

(b) In exercising rights and remedies with respect to the Collateral, the First
Priority Agent and the other First Priority Secured Party may enforce the
provisions of the First Priority Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. The First Priority Agent agrees to
provide at least ten Business Days’ prior written notice to the Second Priority
Agent of its intention to foreclose upon or Dispose of any Collateral; provided,
however, that the failure to give any such notice shall not in any way limit its
ability to foreclose upon or Dispose of any Collateral.

(c) The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Priority Security Document or
any other Second Priority Debt Document shall be deemed to restrict in any way
the rights and remedies of the First Priority Agent or the other First Priority
Secured Party with respect to the Collateral as set forth in this Agreement and
the other First Priority Debt Documents.

(d) Notwithstanding anything in this Agreement to the contrary, following the
acceleration of the Indebtedness then outstanding under the First Priority Debt
Agreement or the commencement of an Insolvency or Liquidation Proceeding, the
Second Priority Secured Parties may (but shall not be obligated to), at their
sole expense and effort, upon notice to the Borrowers and the First Priority
Agent, require the First Priority Secured Party to transfer and assign to the
Second Priority Secured Parties, without warranty or representation or recourse,
all (but not less than all) of the First Priority Claims at par; provided that
(x) such assignment shall not conflict with any law, rule or regulation or order
of any court or other Governmental Authority having jurisdiction, and (y) the
Second Priority Secured Parties shall have paid to the First Priority Agent, for
the account of the First Priority Secured Party, in immediately available funds,
an amount equal to 100% of the principal of such Indebtedness plus all accrued
and unpaid interest thereon plus all accrued and unpaid fees plus all the other
First Priority Claims then outstanding (which shall include, with respect to
(i) the aggregate face amount of the Letters of Credit outstanding under the
First Priority Debt Documents, posting cash collateral in an amount equal to
105% thereof, and (ii) each commodity or interest rate hedging, cap, collar,
swap or other similar agreement that evidences any Hedging Obligations included
in such First Priority Claims, 100% of the aggregate amount of such First
Priority Claims, after giving effect to any netting arrangements, that the
applicable Grantor would be required to pay if such commodity or interest rate
hedging, cap, collar, swap or other similar agreements were terminated at such
time, calculated using the market quotation method). In order to effectuate the
foregoing, the First Priority Agent shall calculate, upon the written request of
the Second Priority Agent from time to time, the amount in cash that would be
necessary so to purchase the First Priority Claims. If the right set forth in
this Section 3.01(d) is exercised, the parties shall endeavor to close promptly
thereafter but in any event within ten Business Days of the request set forth in
the first sentence of this Section 3.01(d). If one or more of the Second
Priority Secured Parties exercises the right set forth in this Section 3.01(d),
it shall be exercised pursuant to documentation mutually acceptable to each of
the First Priority Agent and the Second Priority Agent.

 

INTERCREDITOR AGREEMENT – Page 10



--------------------------------------------------------------------------------

(e) In exercising rights and remedies with respect to the Collateral, the Second
Priority Agent and the other Second Priority Secured Parties may enforce the
provisions of the Second Priority Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion, in each case, to the extent that such enforcement or exercise
is not otherwise prohibited by clauses (a) through (d) of this Section 3.01.
Such exercise and enforcement shall, in each case, to the extent that such
enforcement or exercise is not otherwise prohibited by clauses (a) through
(d) of this Section 3.01, include the rights of an agent appointed by them to
Dispose of Collateral upon foreclosure, to incur expenses in connection with any
such Disposition and to exercise all the rights and remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or any other
Bankruptcy Law. The Second Priority Agent agrees to provide at least ten
Business Days’ prior written notice to the First Priority Agent of its intention
to foreclose upon or Dispose of any Collateral; provided, however, that the
failure to give any such notice shall not in any way limit its ability to
foreclose upon or Dispose of any Collateral to the extent that such foreclosure
is not otherwise prohibited by clauses (a) through (d) of this Section 3.01.

SECTION 3.02. No Interference. The Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, whether or not
any Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
the Second Priority Secured Parties:

(a) except for Second Priority Permitted Actions, will not, so long as the
Discharge of First Priority Claims has not occurred, (A) enforce or exercise, or
seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which the Second Priority Agent or any other
Second Priority Secured Party is a party) or (B) commence or join with any
Person (other than the First Priority Agent) in commencing, or petition for or
vote in favor of any resolution for, any action or proceeding with respect to
such rights or remedies (including any foreclosure action); provided, however,
that the Second Priority Agent may enforce or exercise any or all such rights
and remedies, or commence, join with any Person in commencing, or petition for
or vote in favor of any resolution for, any such action or proceeding, after a
period of 180 days has elapsed since the date on which the Second Priority Agent
has delivered to the First Priority Agent written notice of the occurrence of an
Event of Default (as defined in the Second Priority Debt Documents) and its
current intention to accelerate the Indebtedness then outstanding under the
Second Priority Debt Agreement (the “Standstill Period”); provided further,
however, that (1) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Priority Agent or
any other Second Priority Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any Person at
any time in commencing, or petition for or vote in favor of any resolution for,
any such action or proceeding, if the First Priority Agent or any other First
Priority Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any

 

INTERCREDITOR AGREEMENT – Page 11



--------------------------------------------------------------------------------

rights or remedies with respect to all or a material portion of the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Priority Agent by the First Priority Agent) and (2) after the
expiration of the Standstill Period, so long as neither the First Priority Agent
nor the First Priority Secured Party has commenced any action to enforce their
Lien on any material portion of the Collateral, in the event that and for so
long as the Second Priority Secured Parties (or the Second Priority Agent on
their behalf) have commenced any actions to enforce their Liens with respect to
any material portion of the Collateral to the extent permitted hereunder and are
diligently pursuing such actions, neither the First Priority Secured Party nor
the First Priority Agent shall take any action of a similar nature with respect
to such Collateral; provided that all other provisions of this Agreement
(including the turnover provisions of Article IV) are complied with;

(b) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Priority Agent or any other First Priority Secured Party,
or any other enforcement or exercise by any First Priority Secured Party of any
rights or remedies relating to the Collateral under the First Priority Debt
Documents or an Insolvency or Liquidation Proceeding or in connection with a
Liquidation Sale or otherwise, so long as Second Priority Liens attach to the
proceeds thereof subject to the relative priorities set forth in
Section 2.01(a);

(c) subject to the rights of the Second Priority Secured Parties under
Section 3.02(a), will not object to the forbearance by the First Priority Agent
or any other First Priority Secured Party from commencing or pursuing any
foreclosure action or proceeding or any other enforcement or exercise of any
rights or remedies with respect to the Collateral;

(d) will not, so long as the Discharge of First Priority Claims has not occurred
and except for Second Priority Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

(e) will not, except for Second Priority Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Priority Debt Documents, including any Disposition
of any Collateral, whether by foreclosure or otherwise;

(f) will not, except for Second Priority Permitted Actions, object to the manner
in which the First Priority Agent or any other First Priority Secured Party may
seek to enforce or collect the First Priority Claims or the First Priority
Liens, regardless of whether any action or failure to act by or on behalf of the
First Priority Agent or any other First Priority Secured Party is, or could be,
adverse to the interests of the Second Priority Secured Parties, and will not
assert, and hereby waive, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or other similar right that may be available
under applicable law with respect to the Collateral or any similar rights a
junior secured creditor may have under applicable law; and

 

INTERCREDITOR AGREEMENT – Page 12



--------------------------------------------------------------------------------

(g) will not attempt, directly or indirectly, whether by judicial proceeding or
otherwise, to challenge or question the validity or enforceability of any First
Priority Claim or any First Priority Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.

SECTION 3.03. Rights as Unsecured Creditors. Except as provided in Sections
2.01, 2.02, 3.01 and 6.01, the Second Priority Agent and the other Second
Priority Secured Parties may, in accordance with the terms of the Second
Priority Debt Documents and applicable law, enforce rights and exercise remedies
against any Grantor as unsecured creditors; provided that no such action is
otherwise inconsistent with the terms of this Agreement. Without limiting the
generality of the foregoing sentence, the Second Priority Secured Parties shall
be entitled to prosecute litigation against any Grantor or any other Person
liable in respect of the Second Priority Claims, notwithstanding whether any
Standstill Period is then in effect, but shall be prohibited from taking any
action to enforce any judgment until the lapse of any applicable Standstill
Period. Nothing in this Agreement shall prohibit the receipt by the Second
Priority Agent or any other Second Priority Secured Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the enforcement or exercise by the Second Priority Agent or
any other Second Priority Secured Party of rights or remedies in contravention
of this Agreement as a secured creditor (including any right of setoff) against
Collateral or enforcement in contravention of this Agreement of any Second
Priority Lien against Collateral (including any judgment lien resulting from the
exercise of remedies available to an unsecured creditor).

SECTION 3.04. Automatic Release of Second Priority Liens.

(a) If, in connection with (i) any Disposition of any Collateral permitted under
the terms of the First Priority Debt Documents or (ii) the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, the First Priority Agent, for itself and on behalf of
the other First Priority Secured Party, (x) releases any of the First Priority
Liens, or (y) releases any Guarantor (other than the Company or any New Parent)
from its obligations under its guarantee of the First Priority Claims (in each
case, a “Release”), other than any such Release granted following (and not as a
condition to) the Discharge of First Priority Claims, then the Second Priority
Liens on such Collateral, and the obligations of such Guarantor under its
guarantee of the Second Priority Claims, shall be automatically, unconditionally
and simultaneously released, and the Second Priority Agent shall, for itself and
on behalf of the other Second Priority Secured Parties, promptly execute and
deliver to the First Priority Agent, the relevant Grantor or such Guarantor such
termination statements, releases and other documents as the First Priority Agent
or the relevant Grantor or Guarantor may reasonably request to effectively
confirm such Release.

(b) Until the Discharge of First Priority Claims occurs, the Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Party,
hereby appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, as the attorney-in-fact of each
Second Priority Secured Party for the purpose of carrying out the provisions of
this Section 3.04 and taking any action and executing any instrument that the
First Priority Agent may deem necessary or advisable to accomplish the purposes
of this Section 3.04 (including any endorsements or other instruments of
transfer or release), which appointment is irrevocable and coupled with an
interest.

 

INTERCREDITOR AGREEMENT – Page 13



--------------------------------------------------------------------------------

SECTION 3.05. Automatic Release of First Priority Liens. If, in connection with
the enforcement or exercise of any rights or remedies with respect to the
Collateral after the expiration of the Standstill Period that is permitted in
accordance with clause (2) of the second proviso to Section 3.02(a), including
any Disposition of Collateral, the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, (x) releases any of the
Second Priority Liens, or (y) releases any Guarantor from its obligations under
its guarantee of the Second Priority Claims (in each case, a “Second Priority
Release”), then the First Priority Liens on such Collateral, and the obligations
of such Guarantor under its guarantee of the First Priority Claims, shall be
automatically, unconditionally and simultaneously released, and the First
Priority Agent shall, for itself and on behalf of the other First Priority
Secured Party, promptly execute and deliver to the Second Priority Agent, the
relevant Grantor or such Guarantor such termination statements, releases and
other documents as the Second Priority Agent or the relevant Grantor or
Guarantor may reasonably request to effectively confirm such release; provided
that so long as the Discharge of First Priority Claims has not occurred, the
proceeds of, or payments with respect to, any Second Priority Release that are
received by the Second Priority Agent or any other Second Priority Secured
Party, shall be segregated and held in trust and forthwith transferred or paid
over to the First Priority Agent for the benefit of the First Priority Secured
Party in accordance with Section 4.02; provided further, however, that the First
Priority Lender shall not be obligated to release the First Priority Liens on
any Collateral in connection with any sale or other Disposition of Collateral to
a Second Priority Secured Party or an affiliate thereof or any other transaction
other than a sale of such Collateral to a third Person with respect to which at
least 75% of the consideration therefor consists of cash and cash equivalents.

SECTION 3.06. Insurance and Condemnation Awards. So long as the Discharge of
First Priority Claims has not occurred, the First Priority Agent and the other
First Priority Secured Party shall have the exclusive right, subject to the
rights of the Grantors under the First Priority Debt Documents, to settle and
adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall (a) first, prior to the Discharge of
First Priority Claims and subject to the rights of the Grantors under the First
Priority Debt Documents, be paid to the First Priority Agent for the benefit of
First Priority Secured Party pursuant to the terms of the First Priority Debt
Documents, (b) second, after the Discharge of First Priority Claims and subject
to the rights of the Grantors under the Second Priority Debt Documents, be paid
to the Second Priority Agent for the benefit of the Second Priority Secured
Parties pursuant to the terms of the Second Priority Debt Documents, and
(c) third, be paid to the owner of the subject property or as a court of
competent jurisdiction may otherwise direct. Until the Discharge of First
Priority Claims has occurred, if the Second Priority Agent or any other Second
Priority Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment, it shall transfer and pay over
such proceeds to the First Priority Agent in accordance with Section 4.02.

 

INTERCREDITOR AGREEMENT – Page 14



--------------------------------------------------------------------------------

SECTION 3.07. Notification of Release of Collateral. Each of the First Priority
Agent and the Second Priority Agent shall give the other prompt written notice
of the Disposition by it of, and Release by it of the Lien on, any Collateral.
Such notice shall describe in reasonable detail the subject Collateral, the
parties involved in such Disposition or Release, the place, time manner and
method thereof, and the consideration, if any, received therefor; provided,
however, that the failure to give any such notice shall not in and of itself in
any way impair the effectiveness of any such Disposition or Release.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. Any Collateral or proceeds thereof
received by any Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or exercise of any right or
remedy (including any right of setoff) will be applied as follows:

first, to the payment of costs and expenses of the applicable Secured Party in
connection with such enforcement or exercise;

second, after all such costs and expenses have been paid in full in cash, to the
payment of the First Priority Claims in accordance with the First Priority Debt
Documents;

third, after all such costs and expenses have been paid in full in cash and the
Discharge of First Priority Claims has occurred, to the payment of the Second
Priority Claims, and

fourth, after all such costs and expenses have been paid in full in cash, the
Discharge of First Priority Claims has occurred, and the Discharge of Second
Priority Claims has occurred, any surplus Collateral or proceeds then remaining
will be returned to the applicable Borrower, the applicable Guarantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

SECTION 4.02. Payment Over. So long as the Discharge of First Priority Claims
has not occurred, any Collateral or any proceeds thereof (together with assets
or proceeds subject to Liens referred to in the final sentence of Section 2.03)
received by the Second Priority Agent or any other Second Priority Secured Party
in connection with any Disposition of, or collection on, such Collateral upon
the enforcement or the exercise of any right or remedy (including any right of
setoff) with respect to the Collateral, or in connection with any insurance
policy claim or any condemnation award (or deed in lieu of condemnation) with
respect to the Collateral, shall be segregated and held in trust and forthwith
transferred or paid over to the First Priority Agent for the benefit of the
First Priority Secured Party in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Priority Claims occurs, the Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Party,
hereby appoints the First Priority Agent, and any

 

INTERCREDITOR AGREEMENT – Page 15



--------------------------------------------------------------------------------

officer or agent of the First Priority Agent, with full power of substitution,
the attorney-in-fact of each Second Priority Secured Party for the purpose of
carrying out the provisions of this Section 4.02 and taking any action and
executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.02, which appointment is
irrevocable and coupled with an interest.

SECTION 4.03. Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then the Second Priority Agent and
the Second Priority Secured Parties agree that, any distribution or recovery
they may receive with respect to, or allocable to, the value of the assets
constituting Collateral subject to an enforceable Lien in favor of the Second
Priority Secured Parties or any proceeds thereof shall (for so long as the
Discharge of First Priority Claims has not occurred) be segregated and held in
trust and forthwith paid over to the First Priority Agent for the benefit of the
First Priority Secured Party in the same form as received without recourse,
representation or warranty (other than a representation of the Second Priority
Agent that it has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Priority Claims occurs, the Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Party,
hereby appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, the attorney-in-fact of each
Second Priority Secured Party for the limited purpose of carrying out the
provisions of this Section 4.03 and taking any action and executing any
instrument that the First Priority Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.03, which appointment is irrevocable
and coupled with an interest.

ARTICLE V

Bailment for Perfection of Certain Security Interests

(a) The parties agree that if the First Priority Agent shall at any time hold a
First Priority Lien on any Collateral that can be perfected or the priority of
which can be enhanced by the possession or control of such Collateral or of any
account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the First Priority
Agent, or of agents or bailees of the First Priority Agent (such Collateral
being referred to herein as the “Pledged or Controlled Collateral”), the First
Priority Agent shall, solely for the purpose of perfecting the Second Priority
Liens granted under the Second Priority Debt Documents and subject to the terms
and conditions of this Article V, also (i) hold and/or maintain control of such
Pledged or Controlled Collateral as gratuitous bailee for and representative (as
defined in Section 1-201(35) of the Uniform Commercial Code as in effect in the
State of New York) of, or as agent for, the Second Priority Agent, (ii) with
respect to any securities accounts included in the Collateral, have “control”
(within the meaning of Section 8-106(d)(3) of the UCC) of such securities
accounts on behalf of the Second Priority Agent and (iii) with respect to any
deposit accounts included in the Collateral, act as agent for the Second
Priority Agent and any assignee.

 

INTERCREDITOR AGREEMENT – Page 16



--------------------------------------------------------------------------------

(b) So long as the Discharge of First Priority Claims has not occurred, the
First Priority Agent shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of this Agreement and the other First
Priority Debt Documents as if the Second Priority Liens did not exist. The
obligations and responsibilities of the First Priority Agent to the Second
Priority Agent and the other Second Priority Secured Parties under this Article
V shall be limited solely to holding or controlling the Pledged or Controlled
Collateral as gratuitous bailee and representative (as defined in Section 1
201(35) of the Uniform Commercial Code as in effect in the State of New York) in
accordance with this Article V. Without limiting the foregoing, the First
Priority Agent shall have no obligation or responsibility to ensure that any
Pledged or Controlled Collateral is genuine or owned by any of the Grantors. The
First Priority Agent acting pursuant to this Article V shall not, by reason of
this Agreement, any other Security Document or any other document, have a
fiduciary relationship in respect of any other First Priority Secured Party, the
Second Priority Agent or any other Second Priority Secured Party.

(c) Upon the Discharge of First Priority Claims, the First Priority Agent shall
(i) transfer the possession and control of the Pledged or Controlled Collateral,
together with any necessary endorsements but without recourse or warranty, to
the Second Priority Agent, and (ii) if no Second Priority Claims are outstanding
at such time, to the applicable Grantor, in each case so as to allow such Person
to obtain possession and control of such Pledged or Controlled Collateral. In
connection with any transfer under clause (i) of the immediately preceding
sentence, the First Priority Agent agrees, at the expense of the Grantors, to
take all actions in its power as shall be reasonably requested by the Second
Priority Agent to permit the Second Priority Agent to obtain, for the benefit of
the Second Priority Secured Parties, a first priority security interest in the
Pledged or Controlled Collateral.

(d) After the Discharge of First Priority Claims and upon the Discharge of
Second Priority Claims, the Second Priority Agent shall transfer the possession
and control of the Pledged or Controlled Collateral, together with any necessary
endorsements but without recourse or warranty, to the applicable Grantor, in
each case so as to allow such Person to obtain possession and control of such
Pledged or Controlled Collateral.

ARTICLE VI

Insolvency or Liquidation Proceedings

SECTION 6.01. Finance and Sale Matters. (a) Until the Discharge of First
Priority Claims has occurred, the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, and subject to the
provisions of Section 6.01(b), agrees that, in the event of any Insolvency or
Liquidation Proceeding, the Second Priority Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Priority Secured Party, or a
representative authorized by the First Priority Secured Party, shall oppose or
object to such use of cash collateral;

 

INTERCREDITOR AGREEMENT – Page 17



--------------------------------------------------------------------------------

(ii) will not oppose or object to any post-petition financing provided to any
Grantor, whether provided by the First Priority Secured Party or any other
Person, under Section 364 of the Bankruptcy Code, or any comparable provision of
any other Bankruptcy Law (a “DIP Financing”), or the Liens securing any DIP
Financing (“DIP Financing Liens”), unless the First Priority Secured Party, or a
representative authorized by the First Priority Secured Party, shall then oppose
or object to such DIP Financing, such DIP Financing Liens or such DIP Financing
Liens are not senior to or rank pari passu with the First Priority Liens, and,
to the extent that such DIP Financing Liens are not senior to, or rank pari
passu with, the First Priority Liens on the Collateral, the Second Priority
Agent will, for itself and on behalf of the other Second Priority Secured
Parties, subordinate the Second Priority Liens on the Collateral to the First
Priority Liens on the Collateral, if applicable, and the DIP Financing Liens on
the terms of this Agreement; provided that, notwithstanding anything herein to
the contrary, the Second Priority Secured Parties retain their rights under the
Bankruptcy Code to make post-petition financing proposals and such proposals
shall not be deemed to be an objection to any other DIP Financing proposals so
long as (x) any court order approving such post-petition financing requires that
the First Priority Claims be paid in full in cash as a condition to such
post-petition financing, and (y) the First Priority Claims are paid in full in
cash on the date of such post-petition financing, which date shall be no later
than 10 days after the date on which such post-petition financing is approved by
the court in which such Insolvency or Liquidation Proceeding is pending;

(iii) except to the extent permitted by Section 6.01(b), in connection with the
use of cash collateral as described in clause (i) above or a DIP Financing, will
not request adequate protection with respect to any such collateral or any other
relief in connection with such use of cash collateral, DIP Financing or DIP
Financing Liens; and

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Priority Secured Party, or a representative authorized by the First
Priority Secured Party, shall consent to such Disposition free and clear of
First Priority Liens.

(b) The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees that no Second Priority Secured Party shall
contest, or support any other Person in contesting, (i) any request by the First
Priority Agent or any other First Priority Secured Party for adequate protection
in respect of any First Priority Claims or (ii) any objection, based on a claim
of a lack of adequate protection with respect of any First Priority Claims, by
the First Priority Agent or any other First Priority Secured Party to any
motion, relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, in connection with any DIP Financing or use of cash collateral,
(A) any First Priority Secured Party seeks or requests adequate protection in
the form of a Lien on additional collateral, the Second Priority Agent may, for
itself and on behalf of the other Second Priority Secured Parties, seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the First Priority Liens and DIP Financing
Liens on the same basis as the other Second Priority Liens are subordinated to
the First Priority Liens under this Agreement or (B) any Second Priority Secured
Party is granted adequate protection in the form of a Lien on

 

INTERCREDITOR AGREEMENT – Page 18



--------------------------------------------------------------------------------

additional collateral, the First Priority Agent shall, for itself and on behalf
of the other First Priority Secured Party, be granted adequate protection in the
form of a Lien on such additional collateral that is senior to such Second
Priority Lien as security for the First Priority Claims.

(c) Notwithstanding the foregoing, the applicable provisions of Section 6.01(a)
and (b) shall only be binding on the Second Priority Secured Parties with
respect to any DIP Financing to the extent the principal amount of such DIP
Financing, when taken together with the aggregate principal amount of the First
Priority Claims (which, in each case, for the avoidance of doubt shall not
include any First Priority Claims of the type described in clause (ii) of the
definition thereof), does not exceed the sum of (i) the amount of Indebtedness
at the time permitted to be outstanding pursuant to clause (i) of the definition
of “Permitted Debt” in the Second Priority Debt Document, and (ii) $4,000,000.

SECTION 6.02. Relief from the Automatic Stay. The Second Priority Agent, for
itself and on behalf of the other Second Priority Secured Parties, agrees that,
so long as the Discharge of First Priority Claims has not occurred, no Second
Priority Secured Party shall, without the prior written consent of the First
Priority Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any part of the Collateral, any proceeds thereof or any Second Priority Lien on
the Collateral.

SECTION 6.03. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
First Priority Claims and the Second Priority Claims, then, to the extent the
debt obligations distributed on account of the First Priority Claims, on account
of the Second Priority Claims are secured by Liens upon the same assets or
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

SECTION 6.04. Post-Petition Interest. The Second Priority Agent, for itself and
on behalf of the other Second Priority Secured Parties, agrees that no Second
Priority Secured Party shall oppose or seek to challenge any claim by the First
Priority Agent or any other First Priority Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Priority Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens on the
Collateral).

(b) The First Priority Agent, for itself and on behalf of the other First
Priority Secured Party, agrees that the Second Priority Agent or any other
Second Priority Secured Party may make a claim for allowance in any Insolvency
or Liquidation Proceeding of Second Priority Claims consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Priority
Liens; provided, however, that if the First Priority Secured Party shall have
made any such claim, such claim (A) shall have also have been approved or
(B) shall have been approved prior to, or will be approved contemporaneous with,
the approval of any such claim by any Second Priority Secured Party.

 

INTERCREDITOR AGREEMENT – Page 19



--------------------------------------------------------------------------------

SECTION 6.05. Certain Waivers by the Second Priority Secured Parties. The Second
Priority Agent, for itself and on behalf of the other Second Priority Secured
Parties, waives any claim any Second Priority Secured Party may hereafter have
against any First Priority Secured Party arising out of (a) the election by any
First Priority Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) to the extent provided in Section 6.01(a), any use of cash collateral or
financing arrangement, or any grant of a security interest in the Collateral, in
any Insolvency or Liquidation Proceeding.

SECTION 6.06. Certain Voting Matters. Each of the First Priority Agent, on
behalf of the First Priority Secured Party, and the Second Priority Agent, on
behalf of the Second Priority Secured Parties, agrees that, without the written
consent of the other, it will not seek to vote with the other as a single class
in connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding. Except as provided in this Section 6.06, nothing in this Agreement
is intended, or shall be construed, to limit the ability of the Second Priority
Agent or the Second Priority Secured Parties to vote on any plan of
reorganization that maintains the lien subordination provisions of this
Agreement or of either the First Priority Secured Party or Second Priority
Secured Parties, to contest any plan of reorganization that does not maintain
the lien subordination provisions of this Agreement.

ARTICLE VII

Other Agreements

SECTION 7.01. Matters Relating to Debt Documents. (a) As to that portion of the
Second Priority Collateral secured by Second Priority Mortgages as specified in
Schedule 1, the First Priority Agent and the Second Priority Agent shall execute
and record in the appropriate filing office a notice of subordination containing
the following language (or language to similar effect):

“Reference is made to the Intercreditor Agreement dated as of April 10, 2008 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrowers, the Company, the Subsidiaries
of the Company from time to time party thereto, Citibank, N.A., as First
Priority Agent (as defined therein), and Wells Fargo Bank, National Association,
as Second Priority Agent (as defined therein). Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent and the other Secured
Parties hereunder are subject to the provisions of the Intercreditor Agreement.
In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and the provisions of this Agreement, Article 12 of the
Second Priority Debt Agreement, the Notes or the provisions of the Second
Priority Security Documents, the provisions of the Intercreditor Agreement shall
control.”

 

INTERCREDITOR AGREEMENT – Page 20



--------------------------------------------------------------------------------

(b) Each of the Borrowers, the Company and the Second Priority Agent agree that
(i) should the Second Priority Debt Agreement be amended or supplemented
pursuant to Section 9.02 thereof, the Borrowers and the Company agree to use
their commercially reasonable efforts to ensure that such an amendment or
supplement contains a legend with language comparable to that contained in
Section 7.01(a) above, and (ii) should any of the Second Priority Security
Documents be amended, restated or otherwise modified or should any of the
Borrowers execute and deliver to the Second Priority Agent any other Second
Priority Security Document, the same shall contain a legend with language
comparable to that contained in Section 7.01(a) above.

SECTION 7.02. Effect of Refinancing of Indebtedness under First Priority Debt
Documents. If, substantially contemporaneously with the Discharge of First
Priority Claims, the Grantors Refinance Indebtedness outstanding under the First
Priority Debt Documents and provided that (a) such Refinancing is permitted
hereby and (b) the Borrowers give to the Second Priority Agent written notice
(the “Refinancing Notice”) electing the application of the provisions of this
Section 7.02 to such Refinancing Indebtedness, then (i) such Discharge of First
Priority Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the documents evidencing such Indebtedness (the “New First
Priority Claims”) shall automatically be treated as First Priority Claims for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, (iii) the Debt Agreement
and the other documents evidencing such Refinancing Indebtedness (the “New First
Priority Debt Documents”) shall automatically be treated as the First Priority
Debt Agreement and the First Priority Debt Documents and, in the case of New
First Priority Debt Documents that are security documents pursuant to which any
Grantor has granted a Lien to secure any New First Priority Claim, as the First
Priority Security Documents for all purposes of this Agreement, (iv) the
collateral agent under the New First Priority Debt Documents (the “New First
Priority Agent”) shall be deemed to be the First Priority Agent for all purposes
of this Agreement and (v) the lenders under the New First Priority Debt
Documents shall be deemed to be the First Priority Creditor for all purposes of
this Agreement. Upon receipt of a Refinancing Notice, which notice shall include
the identity of the New First Priority Agent, the Second Priority Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Borrowers or such New First Priority Agent
may reasonably request in order to provide to the New First Priority Agent the
rights and powers contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement. The Borrowers shall cause the
agreement, document or instrument pursuant to which the New First Priority Agent
is appointed to provide that the New First Priority Agent agrees to be bound by
the terms of this Agreement. In furtherance of Section 2.03, if the New First
Priority Claims are secured by assets of the Grantors that do not also secure
the Second Priority Claims, the applicable Grantors shall promptly grant a
Second Priority Lien on such assets to secure the Second Priority Claims.

SECTION 7.03. No Waiver by First Priority Secured Party. Other than with respect
to the Second Priority Permitted Actions, nothing contained herein shall
prohibit or in any way limit the First Priority Agent or any other First
Priority Secured Party from opposing, challenging or objecting to, in any
Insolvency or Liquidation Proceeding or otherwise, any action taken, or any
claim made, by the Second Priority Agent or any other Second Priority Secured

 

INTERCREDITOR AGREEMENT – Page 21



--------------------------------------------------------------------------------

Party, including any request by the Second Priority Agent or any other Second
Priority Secured Party for adequate protection or any exercise by the Second
Priority Agent or any other Second Priority Secured Party of any of its rights
and remedies under the Second Priority Debt Documents or otherwise.
Reinstatement. If, in any Insolvency or Liquidation Proceeding or otherwise, all
or part of any payment with respect to the First Priority Claims previously made
shall be rescinded for any reason whatsoever, then the First Priority Claims
shall be reinstated to the extent of the amount so rescinded and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Lien priorities and the relative rights and obligations of the First
Priority Secured Party and the Second Priority Secured Parties provided for
herein.

SECTION 7.05. Authorization of Collateral Agents. By accepting the benefits of
this Agreement and the other First Priority Security Documents, each First
Priority Secured Party hereby authorizes the First Priority Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Priority Security Documents, each Second Priority Secured Party hereby
authorizes the Second Priority Agent to enter into this Agreement and to act on
its behalf as collateral agent hereunder and in connection herewith.

SECTION 7.06. Further Assurances. Each of the First Priority Agent, for itself
and on behalf of the other First Priority Secured Party, and the Second Priority
Agent, for itself and on behalf of the other Second Priority Secured Parties,
and each Grantor party hereto, for itself and on behalf of its subsidiaries,
agrees that it will execute, or will cause to be executed, any and all further
documents, agreements and instruments, and take all such further actions, as may
be required under any applicable law, or which the First Priority Agent or the
Second Priority Agent may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.

ARTICLE VIII

Representations and Warranties

SECTION 8.01. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms except as such enforcement may be limited by
bankruptcy, insolvency, moratorium, fraudulent transfer, fraudulent conveyance
or similar laws of general application relating to the enforcement of creditors’
rights.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by

 

INTERCREDITOR AGREEMENT – Page 22



--------------------------------------------------------------------------------

any governmental authority (except as contemplated hereby) and (ii) will not
violate any provision of law, statute, rule or regulation, or of the certificate
or articles of incorporation or other constitutive documents or by-laws of such
party or any order of any governmental authority or any provision of any
indenture, agreement or other instrument applicable to or binding upon such
party.

SECTION 8.02. Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Secured Parties under and as defined in the First
Priority Debt Agreement or the Second Priority Security Agreement, as
applicable, to enter into this Agreement.

ARTICLE IX

No Reliance; No Liability; Obligations Absolute

SECTION 9.01. No Reliance; Information. The First Priority Secured Party and the
Second Priority Secured Parties shall have no duty to disclose to any Second
Priority Secured Party or to any First Priority Secured Party, respectively, any
information relating to the Company, any New Parent or any of the Grantors, or
any other circumstance bearing upon the risk of nonpayment of any of the First
Priority Claims or the Second Priority Claims, as the case may be, that is known
or becomes known to any of them or any of their Affiliates. In the event any
First Priority Secured Party or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any Second Priority Secured Party or any First
Priority Secured Party, it shall be under no obligation (i) to make, and shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion or
(iii) to undertake any investigation.

SECTION 9.02. No Warranties or Liability. The First Priority Agent, for itself
and on behalf of the other First Priority Secured Party, acknowledges and agrees
that, except for the representations and warranties set forth in Article VIII,
neither the Second Priority Agent nor any other Second Priority Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Second Priority Debt Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon. The Second
Priority Agent, for itself and on behalf of the other Second Priority Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, neither the First Priority Agent nor any
other First Priority Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the First
Priority Debt Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(b) The Second Priority Agent and the other Second Priority Secured Parties
shall have no express or implied duty to the First Priority Agent or any other
First Priority Secured Party, and the First Priority Agent and the other First
Priority Secured Party shall have no express or implied duty to the Second
Priority Agent or any other Second Priority Secured

 

INTERCREDITOR AGREEMENT – Page 23



--------------------------------------------------------------------------------

Party, to act or refrain from acting in a manner which allows, or results in,
the occurrence or continuance of a default or an event of default under any
First Priority Debt Document and any Second Priority Debt Document (other than,
in each case, this Agreement), regardless of any knowledge thereof which they
may have or be charged with.

(c) The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees no First Priority Secured Party shall have any
liability to the Second Priority Agent or any other Second Priority Secured
Party, and hereby waives any claim against any First Priority Secured Party,
arising out of any and all actions which the First Priority Agent or the other
First Priority Secured Party may take or permit or omit to take with respect to
(i) the First Priority Debt Documents (other than this Agreement), (ii) the
collection of the First Priority Claims or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

SECTION 9.03. Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Priority Agent and the other First Priority Secured Party and the Second
Priority Agent and the other Second Priority Secured Parties shall remain in
full force and effect irrespective of:

(a) any lack of validity or enforceability of any Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.02, the
Refinancing of), all or any portion of the First Priority Claims, it being
specifically acknowledged that a portion of the First Priority Claims consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

(c) any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.02, in any other term of, all or any portion
of the First Priority Claims;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Debt Document;

(e) the securing of any First Priority Claims or Second Priority Claims with any
additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any First Priority
Claims or Second Priority Claims;

(f) the commencement of any Insolvency or Liquidation Proceeding or Liquidation
Sale in respect of the Company, any New Parent or any other Grantor; or

(g) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company, any New Parent or any other Grantor in
respect of the First Priority Claims or this Agreement, or any of the Second
Priority Secured Parties in respect of this Agreement.

 

INTERCREDITOR AGREEMENT – Page 24



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrowers, the Company, any New Parent or any other Grantor, to
it, at P.O. Box 250, Alice, Texas 78333, Attention: Chief Financial Officer, Fax
No. ((713) 481-8344);

(b) if to the First Priority Agent, to Citibank, N.A., 2000 West Sam Houston
Pkwy S, 6th Floor, Houston, Texas 77042, Attention: John Stam (Fax No.
(713) 954-2053); and

(c) if to the Second Priority Agent, to Wells Fargo Bank, National Association,
Corporate Trust Services, 213 Court Street, Suite 703, Middletown, Connecticut
06457, Attention: Corporate Trust Services – Relationship Manager (Fax No.:
(860) 704-6219).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to between the Company, any New Parent and any Collateral Agent from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable Person provided from
time to time by such Person.

The First Priority Lender and the Second Priority Agent agree to use diligent
efforts to provide each other with copies of any notices of default or
acceleration or similar notices which they give to the Borrower under the First
Priority Debt Documents and Second Priority Debt Documents respectively;
provided, however, that in the event that either of such parties fails to
provide the other with such notice, such failure shall not affect their
respective obligations hereunder or the effectiveness of any such notice.

SECTION 10.02. Conflicts. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THE FIRST PRIORITY DEBT
DOCUMENTS, THE PROVISIONS OF THE FIRST PRIORITY SECURITY DOCUMENTS, ARTICLE 12
OF THE SECOND PRIORITY DEBT AGREEMENT, THE NOTES OR THE PROVISIONS OF THE SECOND
PRIORITY SECURITY DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.

SECTION 10.03. Effectiveness; Survival; Termination. This Agreement shall become
effective when executed and delivered by the parties hereto. All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and

 

INTERCREDITOR AGREEMENT – Page 25



--------------------------------------------------------------------------------

effect, in any Insolvency or Liquidation Proceeding. The Second Priority Agent,
for itself and on behalf of the other Second Priority Secured Parties, hereby
waives any and all rights the Second Priority Secured Parties may now or
hereafter have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. This Agreement shall terminate and be of no
further force and effect, (i) subject to compliance with its obligations to take
certain actions upon Discharge of the Second Priority Claims pursuant to Article
V and Section 3.01(d), with respect to the Second Priority Agent, the Second
Priority Secured Parties and the Second Priority Claims, upon the later of
(1) the date upon which the obligations under the Second Priority Debt Agreement
terminate if there are no other Second Priority Claims outstanding on such date
and (2) if there are other Second Priority Claims outstanding on such date, the
date upon which such Second Priority Claims terminate and (ii) subject to
Section 7.02 and compliance with its obligations to take certain actions upon
Discharge of the First Priority Claims pursuant to Article V, with respect to
the First Priority Agent, the First Priority Secured Party and the First
Priority Claims, the date of Discharge of First Priority Claims, subject to the
rights of the First Priority Secured Party under Section 7.04.

SECTION 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions. Amendments; Waivers. No
failure or delay on the part of any party hereto in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the First Priority Agent
and the Second Priority Agent; provided that no such agreement shall amend,
modify or otherwise affect the rights or obligations of any Grantor without such
Person’s prior written consent.

SECTION 10.06. Postponement of Subrogation. The Second Priority Agent agrees
that no payment or distribution to any First Priority Secured Party pursuant to
the provisions of this Agreement shall entitle any Second Priority Secured Party
to exercise any rights of subrogation in respect thereof until the Discharge of
First Priority Claims shall have occurred. Following the Discharge of First
Priority Claims, each First Priority Secured Party agrees to execute such
documents, agreements, and instruments as any Second Priority Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the First Priority Claims resulting from payments or
distributions to such First Priority Secured Party by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such First Priority Secured Party are paid
by such Person upon request for payment thereof.

 

INTERCREDITOR AGREEMENT – Page 26



--------------------------------------------------------------------------------

SECTION 10.07. Applicable Law; Jurisdiction; Consent to Service of Process. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any Supreme Court for New
York County, New York or in The United States District Court for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such New York court or, to the
extent permitted by law, in such Federal court. Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York court or in any
such Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 10.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

SECTION 10.09. Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Priority Secured Party and
Second Priority Secured Parties, all of whom are intended to be bound by, and to
be third party beneficiaries of, this Agreement. No other Person shall have or
be entitled to assert rights or benefits hereunder.

 

INTERCREDITOR AGREEMENT – Page 27



--------------------------------------------------------------------------------

SECTION 10.10. Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

SECTION 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 10.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Priority Secured Party, on the one hand, and the
Second Priority Secured Parties, on the other hand. None of the Borrowers, the
Company, any New Parent, any other Grantor, any Guarantor or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement and none of the Borrowers, the Company, any New
Parent, any other Grantor or any Guarantor may rely on the terms hereof. Nothing
in this Agreement is intended to or shall impair the obligations of the
Borrowers, the Company, any New Parent or any other Grantor or any Guarantor,
which are absolute and unconditional, to pay the First Priority Claims and the
Second Priority Claims as and when the same shall become due and payable in
accordance with their terms.

(Signatures appear on following pages)

 

INTERCREDITOR AGREEMENT – Page 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other representatives as of
the day and year first above written.

 

BORROWERS: TX ENERGY SERVICES, LLC By:  

/s/ John E. Crisp

  John E. Crisp, President, Chief Executive Officer and Secretary

C.C. FORBES, LLC

By:  

/s/ John E. Crisp

  John E. Crisp, Executive Vice President and Chief Operating Officer

SUPERIOR TUBING TESTERS, LLC

By:  

/s/ John E. Crisp

  John E. Crisp, Executive Vice President COMPANY: FORBES ENERGY SERVICES LLC
By:  

/s/ John E. Crisp

  John E. Crisp, President and Chief Executive Officer

(Signatures continue on following pages)

 

INTERCREDITOR AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

GUARANTORS: FORBES ENERGY CAPITAL INC.

By:

 

/s/ John E. Crisp

  John E. Crisp, President and Chief Executive Officer

(Signatures continue on following pages)

 

INTERCREDITOR AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

FIRST PRIORITY AGENT:

CITIBANK, N.A.,

as First Priority Agent

By:  

/s/ John W. Stam

  John W. Stam   Vice President

(Signatures continue on following page)

 

INTERCREDITOR AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

SECOND PRIORITY AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Second Priority Agent

By:  

/s/ Joseph P. O’Donnell

Name:  

Joseph P. O’Donnell

Title:  

Vice President

 

INTERCREDITOR AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

Schedule 1

UCC-1 Filings

 

Debtor

  

Jurisdiction

  

File Number

TX Energy Services, LLC    Delaware    File No. 2008-0535391 filed on 2/13/2008
with the Delaware Department of State U.C.C. Filing Section C.C. Forbes, LLC   
Delaware    File No. 2008-0535458 filed on 2/13/2008 with the Delaware
Department of State U.C.C. Filing Section Superior Tubing Testers, LLC   
Delaware    File No. 2008-0535466 filed on 2/13/2008 with the Delaware
Department of State U.C.C. Filing Section Forbes Energy Services LLC    Delaware
   File No. 2008-0535474 filed on 2/13/2008 with the Delaware Department of
State U.C.C. Filing Section

Mortgage Filings

 

Owner

  

Current Record Owner

  

Property Location

  

Recording Number

C.C. Forbes, LLC    C.C. Forbes, L.P.    4783 Business Hwy 281 South Alice, TX
Jim Wells County, TX    Volume 1022, at page 634 of the Deed Records of Jim
Wells County, Texas C.C. Forbes, LLC    C.C. Forbes Company, L.P.   

801 FM 3169 San Ygnacio, TX

Zapata County, TX

   Volume 814, at page 188 of the Deed Records of Zapata County, Texas